DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20050183736) in view of Ryckman (US 3850180) and Karasiuk (US 20090062815). 
Claims 3, 13, and 18-19, Wang discloses a hair color appliance (see abstract) having single-use disposable portions [0036], comprising: a receptacle (opening for brushhead, see Figs 1-3) including a color source sachet (65) [0032] containing a hair color formulation (67); a brush head (60) with a plurality of extending formulation dispensing tines (61) to contact a user’s hair, the tines having openings at the distal ends thereof (see Figs 1 & 3-4), the brush head attached to the sachet (see Figs 3-4) and in fluid communication therewith to move the dye into the tines during operation [0032]. A motor (20) and pump mechanism (transmission and plunger combination see Figs 3-4) are coupled to the sachet and the brush head for moving color formulation from the sachet into the brush head [0032]; and an openable housing (10, see Fig 5) containing the receptacle, the brush head, the sachet, and the motor and pump mechanism with the brush head and sachet being removable from the housing and disposable [0031 & 0036] after a single color event, meaning the sachet is therefore sized for one hair coloring event as claimed. 
Wang discloses the invention essentially as claimed except for the motor comprising a single motor that pumps the formula into the tines and moves the brush head back and forth in a lateral direction with the distance of this lateral movement being 0.5-1.5 times the distance between adjacent tines. 
Ryckman, however, teaches a powered dispensing (Col 3, 28-40) hair detangling brush comprising a brush head with a moveable portion comprising a series of centrally located extending tines (24) and a non-moving portion comprising two rows of adjacent non-moving tines (22, see Figs 1-4). The longest tines are reciprocated translationally 
Modified Wang discloses the invention essentially as claimed except for there explicitly being a single motor that powers the pump to move the formulation from the sachet into the brush head and this single motor moving the brush head back and forth. 
Karasiuk, however, discloses a handheld motorized beauty device (see Fig 1) comprising a motorized pump (40, Fig 1A) and a motorized (70+50) applicator head (20), which can include brush heads [0003 & & 0043] as the applicator head (see Fig 1). The handheld device comprises a single motor (70) the drives the pump to move any fluid or paste [0029] (note that hair dye is a known pasty substance) housed in a collapsible sachet (30) [0029] from the sachet to one or more openings in the applicator head [0028] (see Figs 1-3). The motor also drives oscillatory [0025] movement of the applicator head [0025] and motion is translated from the motor to the pump and applicator head via a crank (54+58) [0021 & 0030] and a connecting rod (50, see Figs 2-3) arrangement in order to make the device more compact and easy to operate [0005]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the handheld motorized beauty device of modified Wang to comprise a single motor that powers the pump and causes movement of the brush head applicator through a crank and connection rod in view of Karasiuk in order to make the device of modified Wang compact and easy to operate through a single button instead of multiple. 
Claim 4, modified Wang teaches the invention of claim 18 and Wang further teaches the dispensing tines being regularly spaced along the longitudinal axis (see Fig 1). 
Claim 5, modified Wang teaches the invention of claim 18 and Wang further illustrates each of the dispensing tines having two openings along their length (one on a side of each tine and one at a top of each tine, see Fig 5 & annotations below) and these openings are described as being “in pairs” [0033]. 

    PNG
    media_image1.png
    416
    503
    media_image1.png
    Greyscale

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20050183736) in view of Ryckman (US 3850180) and Karasiuk (US 20090062815) as applied to claim 18 above and further in view of Spagnuolo (US 8220469).
Claim 6, modified Wang teaches the invention of claim 18 and discloses the invention essentially as claimed except for bristle tufts located nearby the tines and extending beyond the dispensing tines acting as a standoff for the scalp. Spagnuolo, however, teaches a hair dye applicator nozzle (7, see Fig 1) comprising a series of hollow extending tines (54) for dispensing the product and having a plurality of bristle tufts (57) adjacent the tines and acting as a standoff for the tines from the scalp (see Fig 1) in order to help brush the hair dye into the hair during use (Col 4, 52-60). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the dispensing hair dye brush of modified Wang to comprise a plurality of bristle tufts adjacent the dispensing tines and longer than the dispensing tines in view of Spagnuolo in order to help brush the dye evenly into the hair during use as taught by Spagnuolo. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20050183736) in view of Ryckman (US 3850180) and Karasiuk (US 20090062815) as applied to claim 18 above and further in view of Ma (US 20050063914).
Claim 17, modified Wang discloses the invention essentially as claimed except for a seal preventing leaking of color during use. Ma, however, discloses a handheld hair dye (13) application device (1) including a brush head (5) carrying a sachet (12) within the brush head (see Fig 1). The brush head includes a plurality of hollow tines (7) and a seal (see Detail A, Fig 1) [0025] between the sachet and the brush head (see Detail A, Fig 1) in order to prevent leakage of the product during use. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Wang by providing a seal between the sachet and the brush head as taught by Ma to be useful in preventing leakage during dispensing of hair dye. 
Response to Arguments
Applicant's arguments filed 4/2/21 have been fully considered but they are not persuasive.
Applicant argues that Karasuik fails to disclose a “handheld motorized beauty device”; specifically applicant emphasizes that in applicant’s opinion Karasuik fails to disclose the device being a “beauty device”. However, applicant then goes on to explain that Karasuik discloses a microdermabrasion device, which is a beauty device for exfoliating skin. However, in the interest of addressing applicant’s concerns fully, the term “microdermabrasion” is defined by Merriam Webster as “a cosmetic procedure for the skin that involves the mechanical abrasion and removal of all or part of the stratum corneum and is used to rejuvenate the skin and to treat skin blemishes or imperfections” and “cosmetic” is synonymous with beauty so Karasuik teaches a beauty/cosmetic device. Applicant argues that because Karasuik does not teach a beauty device, the combination is improper, but as discussed above, the premise for this argument is incorrect because Karasuik discloses a handheld beauty device.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. G./
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772